Dismissed and Memorandum Opinion filed January 15, 2009







Dismissed
and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01063-CV
____________
 
BILLIE WHITE WINGO, Appellant
 
V.
 
GLENDALE PARK APARTMENTS, Appellee
 
 

 
On Appeal from the
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 927722
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed November 12, 2008.  The notice of appeal was
filed on November 17, 2008.  The clerk=s record was filed on December 9,
2008.  To date, our records show that appellant has neither established
indigence nor paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2009) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of December 11, 2008.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.